Citation Nr: 0203549	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  95-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Entitlement service connection for porphyria cutanea tarda 
(PCT).  

The issue of entitlement to an increased rating for varicose 
veins of the left lower extremity, currently evaluated as 20 
percent disabling, will be the subject of a later decision.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision.  The 
Board denied entitlement to service connection for PCT in 
January 1997.  The veteran appealed that decision to the 
Court of Veterans Appeals (renamed the Court of Appeals for 
Veterans Claims since March 1999; hereinafter the Court).  

In October 1998, the Court granted a joint motion to vacate 
the January 1997 Board decision and to remand for development 
and adjudication.  In April 1999, the Board remanded the case 
to the RO to implement the development directed by the Court 
in its October 1998 order.  

In September 1999, the Board denied the claim on the basis 
that it was not well grounded.  The veteran again appealed to 
the Court.  In October 2000, the Court granted a joint motion 
to remand the case on the basis that the Board had not 
provided an adequate statement of reasons or bases for its 
September 1999 decision.  In April 2001, the Board remanded 
the case to the RO for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)). 

The case now returns to the Board.  The appellant's brief, 
received in February 2002, shows that the veteran's attorney 
has raised some additional issues.  These pertain to the 
effective date for the award of service connection for PCT, 
the disability rating to be assigned, and entitlement to 
secondary service connection for liver disease, kidney 
disease, deep venous thrombosis, pulmonary emboli and to a 
total rating based on individual unemployability.  In 
addition, the appellant's attorney pointed out that VA failed 
to adjudicate the issue of entitlement to secondary service 
connection for a psychiatric disorder that had been raised 
previously by the veteran.  These matters are referred to the 
RO for appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for varicose veins of 
the left lower extremity pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.  

2.  The appellant had active military service in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  

3.  PCT was not manifested during active service or to a 
compensable degree within one year after the last date on 
which the appellant is presumed exposed to an herbicide agent 
during active military service.  

4.  PCT was diagnosed in November 1993, approximately 24 
years after the appellant's separation from active military 
service.

5.  Competent medical evidence has been submitted to indicate 
the medical likelihood that the appellant's PCT developed as 
a result of his exposure to herbicide agents used in Vietnam.

6.  The positive and negative evidence is in relative 
equipoise with respect to whether PCT, currently diagnosed, 
is related to Agent Orange exposure during the appellant's 
service in Vietnam.  


CONCLUSION OF LAW

The veteran is afforded the benefit of the doubt that PCT 
developed due to his exposure to Agent Orange during his 
service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 38 C.F.R. §§ 
3.303 (1996), 3.307 (1996), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), 3.309 (1996), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996); 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has suffered from PCT since 
1968, when he first noticed small blisters on his hands and 
arms. He states that he received treatment for that skin 
condition within one year of his separation from service, but 
that his medical records for that period are not available; 
the doctor has since passed away, and his records have been 
purged.  The veteran believes that the skin condition that 
manifested in 1968 indicated the onset of PCT, which was 
first diagnosed in November 1993.  He has expressed the 
belief that the condition developed as a result of his 
exposure to Agent Orange in Vietnam.  

For the reasons discussed below, the Board concludes that the 
veteran has established entitlement to service connection for 
PCT due to exposure to Agent Orange with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The veteran is presumed to have been 
exposed to a herbicide agent under either the current or the 
former 38 U.S.C. § 1116.  He currently has a diagnosis of 
PCT.  And an opinion and statements from V. B. Patel, M.D., 
establish a nexus between the veteran's presumed exposure to 
Agent Orange during active military service and his current 
PCT, with resolution of reasonable doubt in the veteran's 
favor.  

Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).  

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116.  During the pendency of the veteran's 
claim, there was a change in this statute.  In Karnas v 
Derwinski, 1 Vet. App. at 312-13, the Court held that, when 
there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so. 

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided: 

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.  

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation.  Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
PCT becoming manifest to a degree of disability of 10 percent 
or more within a year after the last date on which the 
veteran performed active military service in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the enumerated disease 
under 38 C.F.R. § 3.309(e).  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

This change on its face is more liberal than the statute 
previously in effect.  Under the facts of the veteran's case, 
however, it is no more favorable.  The veteran would be 
presumed to have been exposed to a herbicide agent under 
38 C.F.R. § 3.307(a)(6)(iii).  This section provides:

A veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975 and has a disease listed 
at Sec. 3.309(e) shall be presumed to 
have been exposed during such service to 
an herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service. The last date 
on which such a veteran shall be presumed 
to have been exposed to an herbicide 
agent shall be the last date on which he 
or she served in the Republic of Vietnam 
during the period beginning on January 9, 
1962, and ending on May 7, 1975. 
``Service in the Republic of Vietnam'' 
includes service in the waters offshore 
and service in other locations if the 
conditions of service involved duty or 
visitation in the Republic of Vietnam.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
Thus, even though the evidence does not establish that the 
veteran developed PCT to a degree of 10 percent during the 
requisite period after the presumed exposure, the veteran may 
- and has - establish service connection with proof of actual 
direct causation of PCT shown later.

Service in Vietnam 

In this case, the DD form 214 concerning the veteran's 
service in the U.S. Air Force between November 1965 and 
November 1969 shows that he had 2 months and 22 days of 
foreign and/or sea service, and that he was awarded the 
Vietnam Service Medal.  

According to information supplied by the veteran's attorney, 
to qualify for award of the Vietnam Service Medal, a service 
member must (1) Be attached to or regularly serve for 1 or 
more days with an organization participating in or directly 
supporting military operations; (2) Be attached to or 
regularly serve for 1 or more days aboard a Naval vessel 
directly supporting military operations; (3) Actually 
participate as a crewmember in one or more aerial flights 
into airspace above Vietnam and contiguous waters directly 
supporting military operations; (4) Serve on temporary duty 
for 30 consecutive days or 60 nonconsecutive days in Vietnam 
or contiguous areas, except that time limit may be waived for 
personnel participating in actual combat operations.  
Consequently, the award of the Vietnam Service Medal does not 
necessarily establish that the veteran physically "served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975".  See, e.g., 
VAOPGCPREC 7-93, which holds that, for purposes of 38 C.F.R. 
§ 3.313, which authorizes service connection of non-Hodgkin's 
lymphoma developing after military service in a veteran with 
service in Vietnam during the Vietnam era, the term "service 
in Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace. 

The veteran's attorney also supplied photocopies of excerpts 
from the veteran's service personnel records.  These records 
show that he was assigned to various organizations stationed 
at Lackland AFB, Texas; Chanute AFB, Illinois; Turner AFB, 
Georgia; and Forbes AFB, Kansas.  A report for the period 
from November 5, 1967 through May 2, 1968, when the veteran 
was assigned to the 1374th Mapping and Charting Squadron 
(MAC), Forbes AFB, however, refers to the veteran's 
assignment to Aerial Survey Team (AST) 3 in Vietnam and 
reports, in part, that he "maintained harmonious relations 
with the local population" while in this assignment.  This, 
together the other information of record, is accepted as 
sufficient evidence of the veteran's service "in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975" for the purpose of applying 
the presumptions contained in 38 U.S.C.A. § 1116(a)(3), both 
before and after December 27, 2001.

Other Requirements

The veteran has a diagnosis of PCT, which is one of the 
diseases listed in 38 C.F.R. 3.309(e).  There is no 
affirmative evidence to establish that the veteran was not 
exposed to a herbicide agent during that service.  
Consequently, the presumption of exposure to Agent Orange 
would be afforded under both old and amended versions of the 
statute.  

The appellate record contains evidence that the veteran 
served in Vietnam, the presumption of Agent Orange exposure, 
the veteran's report that he developed skin eruptions 
immediately after his military service and corroborating 
statements from acquaintances.  However, PCT was not 
diagnosed until many years thereafter.  Rather, the record 
shows that skin complaints prior to and during 1993 -- when 
PCT was first diagnosed  -- were associated with 
neurodermatitis and dermatophytosis.  Thus, establishing 
entitlement to service connection on the basis of the one-
year presumption is not possible, as the preponderance of the 
evidence does not support a diagnosis of PCT within a year of 
Agent Orange exposure.  

Concerning whether the PCT was manifested to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military service in Vietnam between 
January 1962 and May 1975, a review of the appellant's 
service medical records reveals no complaint, symptomatology, 
or finding of PCT.  In addition, the veteran's claims folder 
does not show that diagnosis in the initial post-service 
year.  A July 1990 VA examination report shows that the 
veteran reported that he had a skin rash involving his left 
hand and forearm and his right axilla.  The physical 
examination generated a diagnoses of neurodermatitis 
involving the left upper extremity and right axilla and a 
lipoma over the right temporal area of the scalp.  

An August 1993 report of history and physical examination 
from V. B. Patel, M.D., notes an assessment of multiple cysts 
in the liver and a few cysts in the kidneys, lipoma in the 
right lower axillary area, and keratosis lesions on the 
scalp. The appellant was referred to G. J. Stella, M.D., for 
further evaluation of hepatic cysts and elevated porphyrins. 
A November 1993 private medical record, from Dr. Stella, 
indicates that the appellant most likely has PCT.  

A November 1993 report from G. J. Stella, M.D. shows that the 
veteran was found to have hepatic cysts, elevated urinary 
porphyrins and a history of elevated glucose tolerance.  The 
report noted that the veteran began complaining of right 
upper quadrant pain two years previously and that a CT scan, 
conducted in 1992, confirmed the presence of multiple cysts 
in the liver and diffuse cysts in the kidneys.  Three or four 
months prior to the November 1993 report, the veteran was 
noted to have developed blisters and purplish blotches in 
sun-exposed portions of his lower extremities.  The veteran 
denied having any previous skin reactions, noting that he had 
some dryness of the skin.  It was noted that the veteran, 
prompted by an article about a possible association between 
Agent Orange and PCT, had his urine porphyrin levels checked; 
these levels were noted to be elevated.  Because of the 
clinical findings, including the abnormal urine porphyria 
levels, the possibility of PCT was considered.  

A January 1994 report of history and physical examination, 
from D. Roberts, M.D., shows a ten year intermittent history 
of skin eruptions involving the appellant's left hand, with 
complaints of right hand involvement in recent months; 
breaking out of the appellant's feet and discoloration of the 
thumb and great toe nails of a long duration were also 
reported.  Physical examination findings revealed PCT, 
dermatophytosis of the hands and feet, and onychomycosis.  

A March 1994 VA outpatient treatment report notes that the 
veteran reported that he had a 10-year history of multiple 
skin lesions in sun-exposed areas in addition to dark urine 
and other symptoms.  

The report of an April 1994 VA examination contains the 
diagnosis of PCT.  The examiner indicated that the veteran, 
without a doubt, was suffering from porphyria, but that the 
exact type of porphyria was in question.  The two 
possibilities were PTC and variegated porphyria.  The 
examiner was requested to explain why the diagnosis of PCT 
was given.  He responded in an opinion dated in July 1994: 

1.  The urine porphyria measurements 
"suggested" but did not "prove" the 
diagnosis of Variegate Porphyria.  The 
urine samples were not taken during an 
acute attack.  This makes the measurement 
less reliable.  No current tests outside 
of a research laboratory will be more 
specific.  

2.  Clinically, [the veteran] has 
symptoms most consistent with Porphyria 
Cutana Tarda (sic).  Therefore, the 
current working diagnosis is Porphyria 
Cutana Tarda (sic).... 

The VA physician, however, did not comment on the etiology or 
possible relationship of the diagnosed PCT to the veteran's 
military service or Agent Orange.  

Excerpts from medical texts, received in March 1995, contain 
segments highlighted by the veteran stating that:  

Although specific genetic and enzymatic 
defects are present throughout life, 
clinical presentation usually occurs 
after puberty.  The course of the disease 
is characterized by long latent periods 
followed by acute attacks.  During 
latency, urinary porphyrin and precursor 
excretion ranges from minimal to marked.  
When symptoms are manifest, biochemical 
tests for these products are typically 
positive.  

Other highlighted sections note that during latent periods 
there may be no signs or symptoms and that the onset of skin 
lesions is usually gradual rather than acute.  

Another section notes that:  

The onset of manifestations is almost 
always insidious, and only a minority of 
patients associate cutaneous problems 
with exposure to sunlight.  Over a period 
of months or years, patients note that 
the skin on the arms, backs of hands, 
face or feet is unusually susceptible to 
injury....  

At a June 1995 RO hearing, the veteran reported that, in 1968 
or 1969, he began to develop small blisters on his hands and 
arms.  Over time, they worsened in severity, particularly 
when he was exposed to sunlight.  He testified that he was 
seen by a private physician in Daytona Beach, who treated his 
hands and arms on several occasions.  Unfortunately, the 
physician died in 1982, and the records are no longer 
available as the files were purged.  The veteran also reports 
that the diagnosis of PCT was first confirmed in 1993.  

At the time of his June 1995 hearing, the veteran submitted 
two witness statements and a medical opinion.  One statement 
from [redacted], an acquaintance since age 12, indicates 
that in 1968 or 1969 the veteran was first observed to have 
blisters and sores on the hands.  Another statement, received 
from the veteran's ex-wife, is to the effect that she and the 
veteran were married while he was in military service.  He 
served in Vietnam in 1968, and developed sores on his hands 
in late 1968.  She added that he had since been diagnosed 
with PCT, which, according to the doctors, might explain why 
the sores first appeared in late 1968.  

The writers of these statements are competent to provide 
information regarding what they observed.  However, they do 
not have the expertise to offer an opinion on matters 
pertaining to etiology or medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, 
these statements are credible to the extent that they 
corroborate the veteran's contention that some type of skin 
condition developed in 1968 or 1969.  The diagnosis of that 
skin condition and whether or not it is related to some 
injury or disease in service requires a medical opinion.  

The medical statement submitted at the hearing from V. B. 
Patel, M.D., stated:  

From the review of literature, the 
enzymatic and genetic defects of this 
condition can be present throughout life 
but clinical presentation often occurs 
later in life.  There could be long 
latent periods followed by acute attacks.  
Signs and symptoms may be absent during 
periods of latency.  In this condition, 
you can see chronically with disease, 
hemolysis and neoplasm.  The skin lesions 
could occur gradually rather than 
acutely.  78 % of the lesions occur 
between the ages of 30 to 69 with the 
peak incidence around age 40 to 59.  
Porphyria cutanea tarda could be 
progressive and at times one can have 
mutilating and disabling lesions.  The 
clinical expression of porphyria cutanea 
tarda could be dependent upon a number of 
factors, both genetic and environmental.  

This statement does not refer to specific findings that would 
show a causal connection between the current disability and 
the veteran's active service.  That is, it does not 
specifically refer to the clinical presence of PCT in service 
or within one year following separation, or to some relation 
between current PCT and injury or disease or Agent Orange 
exposure during active military service.  What this statement 
does accomplish successfully is to provide some explanation 
for the protracted period of time between the veteran's 
active service -- and presumed exposure to Agent Orange -- 
and the diagnosis of PCT.  

A May 1999 statement from Dr. Patel shows that the veteran 
was treated from 1993 for PCT.  Dr. Patel noted that the 
veteran reported a history remarkable for undiagnosed 
blisters and sores over the hands since the summer of 1969, 
and that the symptoms had persisted since that time.  Dr. 
Patel also noted that the veteran had a history of Agent 
Orange exposure in Vietnam.  He noted in addition that that 
type of skin condition could occur gradually.  However, there 
is no indication in the statement that Dr. Patel associated 
the veteran's diagnosis of PCT to an event in the veteran's 
active service, including the reported exposure to Agent 
Orange.  

In a September 1999 statement, Dr. Patel stated that he had 
reviewed the veteran's records.  He reported that the veteran 
served in Vietnam, where he was exposed to Agent Orange; that 
after the veteran returned to the United States in 1969, he 
began having severe blisters and sores over his hands; and 
that his symptoms have continued.  Finally, he expressed the 
following opinion:  

I strongly believe the veteran has 
suffered from PCT resulting from exposure 
to herbicide Agent Orange while he was in 
Viet Nam.  This is based on the fact that 
he started having skin lesion soon after 
exposure of this Agent.  

This statement is credible and it is based on a review of the 
veteran's medical history and clinical record.  No 
affirmative evidence is contained in the record to refute Dr. 
Patel's statement.  

Although entitlement to service connection on the basis of 
the one-year presumption is not possible, the veteran has 
submitted evidence sufficient to grant service connection for 
PCT under Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994), by 
establishing service connection with proof of actual direct 
causation.  

In addressing whether actual direct causation has been shown, 
the most significant factor -- the 24-year period between 
active service and a diagnosis of PCT -- arguably has been 
explained by the previous statement by Dr. Patel in which he 
discussed the long latent periods that can frequently 
characterize PCT.  This statement and with the September 1999 
opinion place the evidence of record in relative equipoise.  
Consequently, the veteran is afforded the benefit of the 
doubt, and entitlement to service connection is established 
for PCT secondary to Agent Orange exposure.  

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate his claim.  The veteran has been afforded the 
proper notices concerning how to prevail in his claim.  The 
veteran has been provided numerous opportunities to provide 
additional evidence.  Furthermore, the veteran has not 
indicated that there exist additional records that have not 
yet been obtained and associated with the claims folder.  In 
view of the above, the Board finds that the notification and 
duty-to-assist provisions mandated by the VCAA of 2000 have 
been satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 
5103, 5103A, 5107 (West 1999 & Supp. 2001); 
38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001). 


ORDER

Service connection for PCT is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

